DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).

Drawings
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding Figures 1-6, Replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted are not acceptable because the drawings are in greyscale and prevent suitable reproduction.  
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)). 

Regarding Figures 7, 8a, 8b, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(5) because it fails to include any following reference sign(s) mentioned in the description.  Notably, none of the components shown appear to be labeled.  Furthermore, there appear to be many extraneous labels which are not explained in the specification.
Regarding Figures 8a, 8b, the drawings are objected to as failing to comply with 37 CFR 1.84(b) because they each appear to comprise a photograph, but the photographs are not of sufficient quality to be satisfactorily reproducible.  The subject matter shown therein is capable of illustration by other medium such as ink drawings.  Replacement drawings illustrating that which is shown by photograph are required.  See 37 CFR 1.84(b)(1).
Regarding Figure 9, replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted are not acceptable because: 
• The drawing is informal in nature and generally poor in quality.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Regarding Figure 1,
Regarding Figure 1, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “PPB,” “PS” have each been used to designate multiple, distinct features.
Regarding Figure 2a, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include the following reference sign(s) mentioned in the description: “water current F” (see p. 2 of specification).  
Regarding Figure 2b, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include the following reference sign(s) mentioned in the description: “main frame O” (see p. 2, line 22 of specification).  
Regarding Figure 9, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “90” has been used to designate multiple, distinct features.
Regarding Figure 9, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(5) because it includes the following reference character(s) not mentioned in the description: “360”, “A”, “B”, “C”, “D”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the 

Specification
The disclosure is objected to because of the following informalities.  
Appropriate correction is required.
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the specification.
Regarding the specification, it is noted that no “Brief Description” or any description, of “Figure 6” is provided.  Furthermore, please see guidelines below for appropriate sections and preferred layout.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, the limitation “the following features,” “the sea,” “the water current” (multiple instances) recited.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 1, each element should be separated by a line indentation.  See 37 CFR 1.75(i), MPEP 608.01(m).  For example, the “a bow part […]”, “one or more starboard […]” limitations should be further indented as they are “comprise[d]” by the “main frame” component.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-7, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which 
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 1, the limitation “with plates arranged to being captured at the bow part” is vague and indefinite.  Notably, the phrase is not idiomatic or grammatically correct and, furthermore, fails to clearly set forth the structural relationship(s) between the “plates,” the “bow part,” and whatever element(s) may be performing the “capture[]” of the “plates”.
Regarding claim 1, the limitation “the rotation chain runs about and in driving engagement with one or more driven wheels” is vague and indefinite.  Notably, the phrase is not idiomatic or grammatically correct and, furthermore, fails to clearly set forth the structural relationship(s) between the features listed.
Regarding claim 1, the limitation “port and starboard side frames that are continuously convex and extends from the bow section” is vague and indefinite.  Notably, there is a verb tense mismatch between the plurality of “frames” and the phrase “extends from”.  Thus it is unclear if both “frames” are being further defined or only a single frame “extends from the bow section”.
Regarding claim 1, the limitations “the bow section
Regarding claim 1, the limitation “wherein the rotation chains […] arranged to run along port and starboard side frames” is vague and indefinite.  Notably, the claim fails to make clear whether the newly-introduced “port and starboard side frames” are the same as, or separate and distinct from, the previously-recited “port and starboard side frames”.
Regarding claim 1, the limitation “a turning mechanism […] between starboard and port side frames” is vague and indefinite.  Notably, the claim fails to make clear whether the newly-introduced “starboard and port side frames” are the same as, or separate and distinct from, one or both of the previously-recited “port and starboard side frames” features.
Regarding claim 1, the limitation “a turning mechanism […] where the plate does not substantially catch the water” is vague and indefinite.  
First, the phrase is not idiomatic and does not clearly set forth the intended structural relationship(s) and/or feature(s).  
Second, the term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 2, the limitation “wherein half the width of the stern part is divided by a length of the main frame is approximately equal to tangent of 15 degrees” is vague and indefinite.  
First, the limitation is generally narrative, comprising grammatically incorrect and non-idiomatic language.  
Second, 
Regarding claims 3, 5, the limitation “the bow part forms a wide shield forming a width corresponding to between 1/4 and 1/2 of the length of a largest width of the main frame, and which follows the frame sides backwards to a point where the water velocity along the frame side is greater than the initial speed of the incoming water current” is vague and indefinite.
First, the limitations “the length of a largest width,” “the frame sides,” “the water velocity along the frame side,” “the frame side,” “the initial speed,” “the incoming water current” are recited.  There is insufficient antecedent basis for these limitations in the claims, thereby rendering the claimed invention vague and indefinite.
Second, the claims are generally narrative and indefinite, and appear to recite function rather than structure.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).
Regarding claims 4, 6, 7, the limitation “the turning mechanism comprises a Geneva-mechanism arranged to turn a plate 90 degrees relative to the rotation chain while the plate passes by a front and at a rear wheel” is vague and indefinite.
First, each claim introduces the feature of “a plate” but, as the feature of “plates” was previously introduced in claim 1, the instant claim fails to make clear whether a new “plate” feature is being set forth, or whether the “a plate” is comprised by the previously-recited “plates”.
Second, the limitation “the rotation chain” is unclear, as claim 1 appears to set forth both “one or more starboard […] endless rotation chain” and “one or more […] port endless rotation chain” features.  Thus, it is unclear to which “chain(s)” the feature of “the rotation chain” is intended to make reference.
Third, the phrase “passes by a front and at a rear wheel” is generally unclear, and fails to make clear what relationship(s) may be intended between the listed features.
Regarding claims 2-7, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Straumsnes (US 3,928,771).
Regarding claim 1, as best understood, Straumsnes discloses an ocean current turbine (generator ship 10) for converting water currents' energy (see, e.g., Figs. 1-3), comprising the following features:
a main frame (e.g., hull of ship 10) arranged to stand submerged in a water current in the sea or in a river (see, e.g., Fig. 2: most of the hull of ship 10 is submerged below the water surface),
wherein the main frame comprises
a bow part (bow/thrust member 50; see, e.g., Fig. 1) arranged to face directly towards the water current (see Fig. 1; col. 2, ll. 43-48: ship 10 faces incoming current or tidal flow),
one or more starboard and port endless rotation chains1 (belts 28) with plates (hinged blades 29) arranged to being captured at the bow part and driven rearward by the water current (see, e.g., Figs. 1, 3),
wherein the rotation chain (belt 28) runs about and is in driving engagement with one or more driven wheels (rearward toothed wheel member 24) that operates a generator (generator unit 33; see, e.g., col. 3, ll. 33-35 and Fig. 2), and
port and starboard side frames (see, e.g., Fig. 3: left and right [or top/bottom, depending on how the figure is viewed] portions of the hull of ship 10 as shown—i.e., the portions starting at inlet 14 at front of the hull, near reference numbers 19, and ending at outlet 22, approximately 
a transverse wide stern (see Fig. 3: e.g., position of ship 10 at outlet 22) that is narrower than the greatest distance between port and starboard side frames (see Fig. 3: outlet 22 is narrower than greatest distance between side frame portions),
wherein the rotation chains (belts 28) comprise a starboard and a port endless rotation belt (see Fig. 3) with the plates (blades 29), arranged to run along port and starboard side frames (see Fig. 3), and
a turning mechanism (including, e.g., forward wheel 26 and blocks 32; see, e.g., col. 3, ll. 18-26) arranged to turn each plate (blade 29) to catch the water current at the bow part (i.e., at inlet 14), so that each plate (blade 29) is driven rearward along the starboard, respectively port side frame, back to the rear (i.e., toward outlet 22) by of the wide stern part, and where the turning mechanism turns each plate (blade  29) to a passive state where the plate (29) does not substantially catch the water when the plate (blade 29) is led forward again by the rotation belt (4) in a shielded cavity (formed on one side by, e.g., interior wall 21; see Fig. 3 and col. 3, ll. 22-25) between starboard and port side frames and extending to the bow part (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Straumsnes (US 3,928,771) in view of Ordinary Skill in the Art.
Regarding claim 2, as best understood, Straumsnes teaches the invention as set forth in claim 1.
However, in light of the indefiniteness of the claim limitations, it is unclear what exactly is being claimed in claim 2.  Whereas it appears that claim 2 simply sets forth a size or proportion of the “stern part” to the “main frame,” and whereas Straumsnes appears to be silent regarding the exact proportions of the ship 10, the following is noted for expediting prosecution.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to set a proportion of the stern part to a length of the main frame to any of a number of values, including one such that a proportion is “approximately equal to a tangent of 15 degrees,” for the purpose of maximizing an amount of energy harvested from the ocean/water current and/or for minimizing a cost of construction, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 3, 5, as best understood, Straumsnes teaches and/or renders obvious the invention as set forth in claims 1, 2, upon which claims 3, 5 are respectively dependent, including that the bow part (thrust member 50) forms a wide shield (see, e.g., Fig. 1).
However, in light of the indefiniteness of the claim limitations, it is unclear what exactly is being claimed in claims 3, 5.  Whereas it appears that claims 3, 5 simply set forth a relative size of the “bow part” relative to “a largest width of the main frame,” and whereas Straumsnes 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to set a width of the bow part to any of a number of values, including a width corresponding approximately to 0.25-0.5 times a length of a largest width of the main frame, for the purpose of maximizing an amount of energy harvested from the ocean/water current and/or for minimizing a cost of construction, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 4, 6, 7 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
Regarding claims 4, 6, 7, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an ocean current turbine for converting energy of a water current, including a turning mechanism arranged to turn each plate, wherein the turning mechanism comprises a Geneva-mechanism2 arranged to turn a plate 90 degrees relative to the rotation chain while the plate passes by a front and at a rear wheel.
Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
September 17, 2021


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 N.B. – The term “chain” is given here its broadest reasonable interpretation in light of the specification, as required by MPEP 2111.01(I) and MPEP 904.01. That is, a “chain” is interpreted as, e.g., a “series of objects connected one after the other, used for various purposes requiring a flexible tie with high tensile strength” (Random House Unabridged Dictionary, © Random House, Inc. 2021.). In this manner, the “toothed belt 28” features of Straumsnes reads on the claimed “chains,” especially since the instant specification does not more narrowly define the term “chains” and the “toothed belt 28” features of Straumsnes meets the broadest reasonable definition as illustrated by the definition above.
        2 N.B. – The term “Geneva-mechanism” is given here its broadest reasonable interpretation in light of the specification, as comprising, e.g., “a mechanism that gives intermittent motion, consisting of a rotating wheel having a peg that engages in slots in a profiled disc running on a parallel shaft” (Oxford Dictionary of Mechanical Engineering. © Oxford University Press. 2013.).